DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/05/22 has been entered. Claims 1-3, 6-11 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1, 10, 11 similarly recite storing, in a cache of a frontend system of the distributed computing environment, a plurality of pre-computed search results generated by a backend system of the distributed computing environment from data records stored at the backend system, each pre-computed search result containinq a set of key parameters and corresponding key values at least first and second pre-computed search results having a common key value for a first key parameter: receiving, at the frontend system, a request from a client device, the request comprising the common key-value for the first key parameters, in response to receiving the request, retrieving from the cache at least the first pre-computed search result and the second pre-computed search result, transmitting a validation inquiry from the frontend system to a validation instance of the backend systems, in response to the validation inquiry, receiving a current validity of the first pre- computed search result and the second pre-computed search result at the frontend system from the validation instance; determining, at the frontend system based on the current validity that the first pre-computed search result is invalid and the second pre- computed search result is valid; in response to the determination, without requesting generation of further search results by the backend system, (i) returning the second pre-computed search result from the frontend system to the client device, and (ii) discarding the first pre-computed search result from the cache at the frontend system.
The limitation of determining, …based on the current validity that the first pre-computed search result is invalid and the second pre-computed search result is valid, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “at the frontend system”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “at the frontend system” language, “determining” in the context of this claim encompasses the user observing and analyzing pre-computed search results and judging that a first result as invalid and a second result as valid based on the current validity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 10, 11 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – computing system comprising: a backend system storing data records and configured to generate search results from the data records a frontend system having a cache; storing, in a cache of a frontend system of the distributed computing environment, a plurality of pre-computed search results generated by a backend system of the distributed computing environment from data records stored at the backend system, each pre-computed search result containinq a set of key parameters and corresponding key values at least first and second pre-computed search results having a common key value for a first key parameter: receiving, at the frontend system, a request from a client device, the request comprising the common key-value for the first key parameters, in response to receiving the request, retrieving from the cache at least the first pre-computed search result and the second pre-computed search result, transmitting a validation inquiry from the frontend system to a validation instance of the backend systems, in response to the validation inquiry, receiving a current validity of the first pre- computed search result and the second pre-computed search result at the frontend system from the validation instance; … at the frontend system …; in response to the determination, without requesting generation of further search results by the backend system, (i) returning the second pre-computed search result from the frontend system to the client device, and (ii) discarding the first pre-computed search result from the cache at the frontend system. The limitations corresponding to the frontend system, backend system, cache, client, processor and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. That is, these limitations generally link the use of a judicial exception to a particular technological environment or field of use. The additional elements of storing, in a cache of a frontend system of the distributed computing environment, a plurality of pre-computed search results generated by a backend system of the distributed computing environment from data records stored at the backend system, each pre-computed search result containinq a set of key parameters and corresponding key values at least first and second pre-computed search results having a common key value for a first key parameter: receiving, at the frontend system, a request from a client device, the request comprising the common key-value for the first key parameters, in response to receiving the request, retrieving from the cache at least the first pre-computed search result and the second pre-computed search result, transmitting a validation inquiry from the frontend system to a validation instance of the backend systems, in response to the validation inquiry, receiving a current validity of the first pre- computed search result and the second pre-computed search result at the frontend system from the validation instance; determining, at the frontend system based on the current validity that the first pre-computed search result is invalid and the second pre- computed search result is valid; in response to the determination, without requesting generation of further search results by the backend system, (i) returning the second pre-computed search result from the frontend system to the client device, and (ii) discarding the first pre-computed search result from the cache at the frontend system represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations corresponding to the frontend system, backend system, cache, client, processor and memory generally link the use of a judicial exception to a particular technological environment or field of use.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of storing, in a cache of a frontend system of the distributed computing environment, a plurality of pre-computed search results generated by a backend system of the distributed computing environment from data records stored at the backend system, each pre-computed search result containinq a set of key parameters and corresponding key values at least first and second pre-computed search results having a common key value for a first key parameter: receiving, at the frontend system, a request from a client device, the request comprising the common key-value for the first key parameters, in response to receiving the request, retrieving from the cache at least the first pre-computed search result and the second pre-computed search result, transmitting a validation inquiry from the frontend system to a validation instance of the backend systems, in response to the validation inquiry, receiving a current validity of the first pre- computed search result and the second pre-computed search result at the frontend system from the validation instance; determining, at the frontend system based on the current validity that the first pre-computed search result is invalid and the second pre- computed search result is valid; in response to the determination, without requesting generation of further search results by the backend system, (i) returning the second pre-computed search result from the frontend system to the client device, and (ii) discarding the first pre-computed search result from the cache at the frontend system represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1, 10, 11 are not patent eligible.
Claims 2-3, 6-9 depend on claim 1 and include all the limitations of this claim. Therefore, claims 2-3, 6-9 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2-3, 6 recite additional limitations pertaining to a ranking of the first and second pre-computed search results, returning validity indications, and validation inquiry for the first and second pre-computed search comprise the common key-value. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 7 recites wherein the frontend system comprises a cache manager, the method further comprising, at the cache manager triggering a pre-computation of at least two further pre-computed search results common key-value for the first key parameter in response to determining that a probability that at least one of the first pre-computed search result or the second pre-computed search result stored at the cache is outdated exceeds a given threshold. This judicial exception is not integrated into a practical application. The portion of this limitation “…determining that a probability that at least the first pre-computed search result or the second pre-computed search result stored at the cache is outdated exceeds a given threshold” further recites an abstract idea (mental process). That is, the “determining” encompasses the user making a mental comparison of a probability value with a threshold. The limitation “wherein the frontend system comprises a cache manager” corresponding to a cache manager comprised in the frontend system is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions) and does not meaningfully limit the claim. The portion of the limitation “the method further comprising, at the cache manager, triggering a pre-computation of at least two further pre-computed search results common key-value in response to…”  represents an insignificant extra-solution activity to the judicial exception and is a mere data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim includes additional elements that represent further mental process steps. The claim further recites generic computing components that perform generic computing functions. As discussed above with respect to integration of the abstract idea into a practical application, the portion of the limitation “the method further comprising, at the cache manager, triggering a pre-computation of at least two further pre-computed search results common key-value in response to…”     represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
Claim 8 recites wherein wherein determining that a probability that at least one of the first pre-computed search result or the second pre- computed search result stored at the cache is outdated exceeds a given threshold comprises: calculating an aging value given by e-c(t-to) wherein t denotes a current time or the estimated time of receipt of the first and/or second pre-computed search result at the cache, C denotes an aging rate modelled by a probabilistic model and t0 a timestamp indicating the time when the first and/or the second pre-computed search result was precomputed, determining whether the aging value is below a threshold value. This judicial exception is not integrated into a practical application. The limitation “wherein determining that a probability …” further recites an abstract idea (mental process). That is, the “determining” which comprises the “comparing” encompasses the user making a mental comparison of a probability value with a threshold and further making a mental judgment of whether the search results are outdated based on the comparison. The limitation “calculating an aging value …” is directed to an abstract idea (mathematical concept). That is, the limitation recites a mathematical calculation, and therefore, it falls under the mathematical concepts grouping of abstract ideas. Accordingly, further reciting abstract ideas does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent abstract ideas (mathematical concepts and mental process steps) and are not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claim 9 recites the additional limitations wherein triggering the pre- computation comprises: transmitting an indication from the frontend system to the backend system that the first pre-computed search result and/or the second pre-computed search result is invalid and replacing the first pre-computed search result from the set of search results for the given data record and/or the second pre-computed search result by the further search results. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 10, 11. That is, the prior art fails to disclose “in response to the validation inquiry, receiving a current validity of the first pre-computed search result and the second pre-computed search result at the frontend system from the validation instance; determining, at the frontend system based on the current validity, that the first pre-computed search result is invalid and the second pre-computed search result is valid; in response to the determination, without requesting generation of further search results by the backend system, (i) returning the second pre-computed search result from the frontend system to the client device, and (ii) discarding the first pre-computed search result from the cache at the frontend system” in combination with the other limitations in these claims. The claims that depend upon claims 1, 10, 11 are also allowable over the prior art due to their dependency on these claims. However, these claims would still need to be amended or cancelled in order to overcome the current 101 rejections to put the claims into condition for allowance.

Response to Arguments
The following is in response to the amendment filed on 07/05/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 8, applicant argues that the claims are not directed to a mental process.
In response to the preceding argument, examiner respectfully submits that at least the “determining” limitation recites a mental process which is merely implemented using generic computing components for performing generic computing functions.
Regarding 35 USC 101, on pg. 8, applicant argues that cached search results returned a client without consuming additional bandwidth or computation resources by requesting results from a backend system when some results are invalidated.
In response to the preceding argument, examiner respectfully submits that it is unclear how cached results are returned “without additional” bandwidth or computation resources because the instant invention still requires validation processing at the backend.
Regarding 35 USC 101, on pg. 8, applicant argues that the claimed process leads to an improvement in performance of the computing system by storing multiple cached results with a common key value.
In response to the preceding argument, examiner respectfully submits that the storing of multiple cached results with a common key does not improve caching or the retrieval of cached results. That is, this data could merely represent duplicated data which would not utilize the available storage resources efficiently.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169